Title: To Thomas Jefferson from Hugh O’Connors, 14 December 1805
From: O’Connors, Hugh
To: Jefferson, Thomas


                  
                     Please your Excellency—
                     Baltimore Decr. 14th. 1805
                  
                  I hope youll Excuse the Liberty I thus take in addressing you being an Entire Stranger to you, but the Situation I am in causes me to Sollicit your protection. I live in New york and my affairs has become Entirely Deranged, by Bankrupts, unfortunatly for me by Endorsing their paper all which I had to take up, one of the last strokes of Misfortune I got was by Thos. Yates’s failure here, which was the Cause of my Comeing here—but my Expectation is quite frustrated as My Assignees say there is nothing to pay—I followed the Wine Buisness in New york in which, I made a great deal of money and supported a wife and 7 Children Gently but within those 2 years and half Villains tooke frome me Seven Thousand Dollars which has Reduced me and this long family to a state of Begary and so low am I here that I have not a dollar for I Expected to receeve somthing out of Yates’s Estate—and the reason I state my Distress to you is, as you are A gentleman of Humanity that you would appoint me to some place or Station that would Enable me to Support a helpless family without a friend or relation in this Country. I came here in 1792 and I am A Citizen of the United States. I believe none of the New york Members knows me Unless by voting but mr. George Clinton who has no knowledge of me farther than being in his Company 2 Days last year in Philadelphia in his Way to Congress—I am afraid this mode of addressing you is not so Correct as it should be but I hope your goodn’s will Excuse any Informallity I may be guilty of and hope that your Excellency will be pleased to order me an ansr. as soon as Convent. Directed for me to the post office here, as I wish to Endeavour to leave this as soon as possible. I am your Excellencys 
                  Most obedt. Humble Servant
                  
                     Hugh OConnors 
                     
                  
               